

115 S1152 IS: Secure and Fair Enforcement Banking Act
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1152IN THE SENATE OF THE UNITED STATESMay 17, 2017Mr. Merkley (for himself, Mr. Paul, Mr. Bennet, Mr. Wyden, Ms. Warren, Mrs. Murray, Ms. Cortez Masto, Mr. Schatz, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo create protections for depository institutions that provide financial services to
			 cannabis-related businesses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Secure and Fair Enforcement Banking Act or the SAFE Banking Act. 2.Safe harbor for depository institutionsA Federal banking regulator may not—
 (1)terminate or limit the deposit insurance or share insurance of a depository institution under the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) or the Federal Credit Union Act (12 U.S.C. 1751 et seq.) solely because the depository institution provides or has provided financial services to a cannabis-related legitimate business;
 (2)prohibit, penalize, or otherwise discourage a depository institution from providing financial services to a cannabis-related legitimate business or to a State or Indian tribe that exercises jurisdiction over cannabis-related legitimate businesses;
 (3)recommend, incentivize, or encourage a depository institution not to offer financial services to the owner, operator, or an individual that is an account holder of a cannabis-related legitimate business, or downgrade or cancel financial services offered to an account holder of a cannabis-related legitimate business solely because—
 (A)the account holder later becomes a cannabis-related legitimate business; or (B)the depository institution was not aware that the account holder is the owner or operator of a cannabis-related legitimate business; and
 (4)take any adverse or corrective supervisory action on a loan to an owner or operator of— (A)a cannabis-related legitimate business solely because the business owner or operator is a cannabis-related business without express statutory authority, as in effect on the day before the date of enactment of this Act; or
 (B)real estate or equipment that is leased or sold to a cannabis-related legitimate business solely because the owner or operator of the real estate or equipment leased or sold the equipment or real estate to a cannabis-related legitimate business.
				3.Protections under Federal law
 (a)In generalIn a State, political subdivision of a State, or Indian country that allows the cultivation, production, manufacturing, transportation, display, dispensing, distribution, sale, or purchase of cannabis pursuant to a law (including regulations) of the State, political subdivision of the State, or the Indian tribe that has jurisdiction over the Indian country, as applicable, a depository institution and the officers, director, and employees of the depository institution that provides financial services to a cannabis-related legitimate business may not be held liable pursuant to any Federal law (including regulations)—
 (1)solely for providing the financial services pursuant to the law (including regulations) of the State, political subdivision of the State, or Indian tribe; or
 (2)for further investing any income derived from the financial services.
 (b)ForfeitureA depository institution that has a legal interest in the collateral for a loan made to an owner or operator of a cannabis-related legitimate business, or to an owner or operator of real estate or equipment that is leased or sold to a cannabis-related legitimate business, shall not be subject to criminal, civil, or administrative forfeiture of that legal interest pursuant to any Federal law for providing the loan or other financial services solely because the collateral is owned by a cannabis-related business.
 4.Rule of constructionNothing in this Act shall require a depository institution to provide financial services to a cannabis-related legitimate business.
 5.Requirements for filing suspicious activity reportsSection 5318(g) of title 31, United States Code, is amended by adding at the end the following:  (5)Requirements for cannabis-related businesses (A)DefinitionsIn this paragraph—
 (i)the term cannabis has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802); (ii)the term cannabis-related legitimate business has the meaning given the term in section 6 of the SAFE Banking Act;
 (iii)the term financial service means a financial product or service, as defined in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481);
 (iv)the term Indian country has the meaning given the term in section 1151 of title 18; and (v)the term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).
 (B)Reporting of suspicious transactionsA financial institution or any director, officer, employee, or agent of a financial institution that reports a suspicious activity related to a transaction by a cannabis-related legitimate business shall comply with appropriate guidance issued by the Financial Crimes Enforcement Network. The Secretary shall ensure that the guidance is consistent with the purpose and intent of the SAFE Banking Act and does not inhibit the provision of financial services to a cannabis-related legitimate business in a State, political subdivision of a State, or Indian country that has allowed the cultivation, production, manufacturing, transportation, display, dispensing, distribution, sale, or purchase of cannabis, or any other conduct relating to cannabis, pursuant to law or regulation of the State, the political subdivision of the State, or Indian tribe that has jurisdiction over the Indian country..
 6.DefinitionsIn this Act: (1)CannabisThe term cannabis has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802).
 (2)Cannabis productThe term cannabis product means any article which contains cannabis, including an article which is a concentrate, an edible, a tincture, a cannabis-infused product, or a topical.
 (3)Cannabis-related legitimate businessThe term cannabis-related legitimate business means a manufacturer, producer, or any person or company that— (A)engages in any activity described in subparagraph (B) pursuant to a law established by a State or a political subdivision of a State; and
 (B)(i)participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products; or
 (ii)provides— (I)any financial service, including retirement plans or exchange traded funds, relating to cannabis; or
 (II)any business services, including the sale or lease of real or any other property, legal or other licensed services, or any other ancillary service, relating to cannabis.
 (4)CompanyThe term company means a partnership, corporation, association, (incorporated or unincorporated), trust, estate, cooperative organization, State, or any other entity.
 (5)Depository institutionThe term depository institution means— (A)a depository institution as defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c));
 (B)a Federal credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); or
 (C)a State credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752). (6)Federal banking regulatorThe term Federal banking regulator means each of the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, the National Credit Union Administration, or any Federal agency or department that regulates banking or financial services, as determined by the Secretary of the Treasury.
 (7)Financial serviceThe term financial service means a financial product or service, as defined in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481).
 (8)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code. (9)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).
 (10)ManufacturerThe term manufacturer means a person or company who manufactures, compounds, converts, processes, prepares, or packages cannabis or cannabis products.
 (11)ProducerThe term producer means a person or company who plants, cultivates, harvests, or in any way facilitates the natural growth of cannabis.
 (12)StateThe term State means each of the several States, the District of Columbia, Puerto Rico, any territory or possession of the United States.